Citation Nr: 1123824	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with degenerative disc disease (DDD).

2.  Entitlement to service connection for a psychiatric disability, to include depression with anxiety attacks. 

3.  Entitlement to service connection for left elbow pain.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to June 1992, October 2001 to December 2002 and January 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran was provided a Travel Board hearing in August 2009.  A transcript of the testimony offered at this hearing has been associated with the record. 

The issues of entitlement to service connection for a psychiatric disability, to include depression with anxiety attacks, GERD, erectile dysfunction and epididymitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with DDD has not manifested by incapacitating episodes, forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion to 120 degrees or less, abnormal gait or muscle spasm resulting in abnormal contour or ankylosis and it has not manifested by any associated neurologic abnormalities.

2.  It has not been shown by competent and probative evidence that the Veteran has a left elbow disability attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbosacral strain with DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2010).

2.  Service connection for left elbow pain is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in June 2004 and October 2005 and additional notice in February 2007, June 2007, and August 2008.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the a Veteran physical examinations and obtained medical opinions as to the severity of his service-connected low back disability, and afforded the Veteran the opportunity to give testimony before the Board.  An examination is not necessary to decide the claim for service connection of left elbow pain because there is adequate lay and medical evidence of record to decide it, i.e. the service treatment records, post-service medical evidence and the Veteran's testimony that show he has no disability of the left elbow.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In the absence of a current disability or evidence of recurrent symptoms of disability of the left elbow, there is no reasonable possibility that a medical nexus opinion will substantiate the claim.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms, and reflect objective medical findings that address the relevant rating criteria.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased evaluation issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Low Back Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of t he cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.
A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100% rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

The Veteran filed his claim for an increased evaluation in May 2004 and was provided a VA examination in furtherance of substantiating it in July 2004.  At this time, the Veteran was then working as a truck driver and related that he was able to work in that capacity without any limitations.  He did, however, describe that he had pain in his knees.  He mainly complained of his knees, but with respect to his low back he reported only getting a burning pain across his low back if doing activities that required repetitive back work.  Otherwise, he noted some stiffness when first getting out of his truck, but had no real limitations of function.  He walked with a normal gait and posture, and without assistive aids.  

Examination of the low back showed no tenderness and a normal lordotic curve.  Straight leg raising was negative.  Reflexes were 2+ and equal.  There were no bowel or bladder problems associated with his low back condition.  Extension was to 10 degrees.  Flexion was to 70 degrees.  Bilateral lateral flexion was to 20 degrees.  Bilateral rotation was likewise to 20 degrees.  Repetitive motion did not change the range of motion and there were no complaints of pain.  X-rays showed some DDD at L5-S1, but were otherwise unremarkable.  The Veteran had had no incapacitating episodes.  DDD of the low back was assessed.  

The October 2005 VA examination report notes that at the time of the examination the Veteran was "totally asymptomatic" in regard to his back.  He had had no associated symptoms.  He walked unaided.  He was not using any braces for his back.  He was not having problems with the activities of daily living.  He had not been prescribed bed rest in the past 12 months.  On physical examination, he walked with a normal gait.  There is list or spasm of the musculature and there was no tenderness.  There was no deformity in regard to his back.  He had 0 to 90 degrees of forward flexion, 0 to 30 degrees of extension, 0 to 30 degrees of left and right lateral flexion, and 0 to 30 degrees of left and right lateral rotation.  There was no pain in any of these motions and repetitive motion did not change the range of motion.   The examiner noted, "In other words he is moving normally."  Deep tendon reflexes revealed 2+ knee jerk and ankle jerk bilaterally equal.  Straight leg raising was positive to 80 degrees without pain bilaterally.  Patrick's test was nonpainful bilaterally.  Sensation was intact in both lower extremities.  The examiner noted, "In other words, he has a normal neurological examination and a normal back examination."  The examiner noted an impression of degenerative disk disease with normal examination of the back.  The examiner maintained that the DeLuca provisions could not be clearly delineated and that during a flare-up the Veteran could have further limitations of range of motion and amount of pain in functional capacity, but the examiner was unable to estimate the additional loss of range of motion and amount of pain in functional capacity during a flare-up without resorting to mere speculation.  The examiner could not detect any objective evidence of weakness, incoordination, fatigue, or lack of endurance at the exam; there was no impairment of the back.   

In December 2008 the Veteran was once again seen for a VA examination of his low back.  At this time, the Veteran reported pain that would come and go.  He related that he tried not to overdo bending or lifting.  He could generally sit, stand and walk "okay."  He reported recurrent flare-ups of pain occurring 1 to 2 times per month, precipitated by exertion.  He described that the flare-ups lasted a "couple of hours" and were relieved by taking medications.  He also reported pain radiating down in to the left buttocks region, but not into the legs.  He had not been prescribed bed rest in the past year.  

Physical examination of the Veteran showed that he wore knee braces, but walked with an otherwise normal gait.  Examination of the back revealed that the Veteran was able to stand erect.  Flexion was to 95 degrees.  Extension was to 25 degrees.  Bilateral lateral bending was to 25 degrees.  Bilateral lateral rotation was to 30 degrees.  The Veteran gave no report of pain on motion and there was no additional limitation of motion after repetitive motion.  There was no objective evidence of spasm.  On neurological examination, motor and sensory were intact to the lower extremities.  Reflexes were intact at the knees and ankles.  Supine straight leg raising examination was negative for radicular pain.  The examiner assessed lumbosacral strain with DDD.  With respect to the DeLuca provisions, the examiner noted that there was no additional limitation of motion after 3 repetitive motions and that any additional limitation of motion during a flare-up could not be determined with any degree of medical certainty.  

At his Board hearing in August 2009 the Veteran offered testimony regarding the severity of his low back condition and its effects on him.  He testified that in the morning his back was stiff and "[d]ifficult, painful."  He explained that once he took his medication that he could "get it worked out pretty much."  He explained that he was not then being followed by a doctor for his back, but was taking Lortab for pain relief.  He felt that as his condition was getting worse that he should have a higher rating.  Upon questioning, he reported difficulty in his job with stooping, bending and climbing.  He reported that around mid-day that his back would feel worse and he would feel sharp pain, but no spasms.  He described that this pain would radiate to his legs, but mainly the left leg and buttock.  He denied having been diagnosed with radiculopathy or any neurologic disorder.  He explained that he sometimes used a TENS device and had had steroid injections in the past, but not for a while, perhaps as far back as the 1990s.  

Initially, the Board points out that the formula for evaluation of intervertebral disc syndrome based on incapacitating episodes is inapplicable in the present case.  At no time has the Veteran been prescribed bed rest by a physician, as required by regulation.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Under the general rating formula, a 20 percent evaluation is not warranted because forward flexion of the lumbar spine is greater than 60 degrees.  VA examinations have shown flexion to 70 and 95 degrees.  Moreover, the combined range of motion has always well exceeded 120 degrees.  There is no evidence of abnormal gait attributable to his low back disability.  The Veteran's abnormal gait results from his bilateral knee condition.  Muscle spasm was demonstrated on VA examination in October 2005 and certainly was not so severe as to result in an abnormal gait or spinal contour.  Moreover, any higher evaluation is not warranted because flexion of the lumbar spine is greater than 30 degrees and there is no evidence of ankylosis.  Furthermore, repeated examination has shown no associated neurologic abnormalities for which consideration of other diagnostic codes including Diagnostic Code 8520 would be warranted.  This has been true throughout the course of this appeal.  Hart, supra.  For these reasons the claim must be denied.

In considering the DeLuca factors, the Board accepts that the Veteran has complained of flare-ups on exertion manifested by pain; he is competent and credible in this regard.  Such complaints were considered during VA examination.  The VA examiner indicated that it was not possible to discern additional functional limitation during a flare-up expressed in terms of degrees of motion to any degree of medical certainty.  Thus, there is only lay evidence on this point.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  However sincere in the Veteran's belief that he has a level of impairment that warrants a higher rating, the facts show that he demonstrated normal flexion and rotation on range of motion and only a slight loss of range of motion on extension and lateral bending on VA examination in 2008, and met the minimum criteria for a 10 percent rating.  He had a normal VA examination in October 2005.  He demonstrated his worst range of motion on VA examination in July 2004 but still met only the criteria for a 10 percent rating.  These facts show that on a "good day," the Veteran demonstrates essentially normal functioning, and on a "bad day," he demonstrates functioning commensurate with a level of disability associated with a 10 percent rating.  Given this factual evidence, the Board finds that any functional impairment associated with the Veteran's functioning during a flare-up is more on par with a level of impairment associated with the currently assigned 10 percent rating.  In regard to the Veteran's contention that the new diagnosis of degenerative disc disease alone should entitle him to an increased rating, the Board notes that disability ratings for the back are based on resulting functional impairment.  The resulting functional impairment from the Veteran's service-connected strain and disc disease has been evaluated.  Given all of the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.' 38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.  The schedular evaluation in this case is not inadequate. An evaluation in excess of 10 percent is provided for certain manifestations of the service-connected low back disability but the evidence reflects that those manifestations are not present in this case.  The Veteran's complaint of limitation of motion is contemplated in the rating criteria.  There is no evidence that the Veteran's low back disability causes exceptional or unusual functional effects.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Left Elbow Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records document a singular instance pertaining to a complaint regarding the left elbow.  In January 2004 the Veteran received a Medical Board examination.  In an associated report of medical history, the Veteran checked "yes" with respect to having had a painful "shoulder, elbow or wrist."  He reported having had a painful left elbow for the past 8 months.  The Medical Board's report of medical assessment documents several orthopedic diagnoses pertaining to the knees and back, but nothing with respect to the left elbow.  

Of record are the Veteran's VA medical records dated to present, as well as private medical evidence.  The only reference to the left elbow appears in a May 2005 VA note wherein it is noted that the Veteran reported a prior medical history of "tendonitis left elbow."  Examination did not result in a diagnosis of any disability of the left elbow, although disabilities of the knees were assessed.  

At his August 2009 hearing the Veteran offered testimony regarding his claimed left elbow pain.  He explained that he did not quite remember when he injured this elbow, but that this injury occurred right after October 2001.  He explained that he "believe[d] that [he] fell on it," but that he was not sure.  He could not recall when he received any treatment for the injury and denied having been prescribed physical therapy.  He testified that he was prescribed medication.  He was not then on any medication for left elbow pain or being followed by a doctor.  With respect to current symptoms, the Veteran testified that he really did not feel any pain in the left elbow.  He explained that he filed his claim for this condition because at the time he filled out the paperwork related to his claims it was then bothering him.  

The Board acknowledges the Veteran's reports of pain, as well as a reported prior medical history of tendonitis of the left elbow, but the Board does not find that the Veteran currently has a disability for which service connection can be granted.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Along these lines, the Board notes that the Veteran has provided a prior history of left elbow tendonitis, and he is certainly competent to relate a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Nevertheless, despite this fact, following the Veteran's provided medical history and a VA medical visit, no disability of the left elbow was assessed.  Indeed, at his Board hearing the Veteran testified that his left elbow was asymptomatic, and he did not contend that he had had recurrent symptoms or problems associated with his left elbow since service.  

The Board notes the complaints of pain in service; however, pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran is not competent to diagnose himself with tendonitis as this involves a medically complex question beyond lay experience.  Jandreau, supra.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, as the Veteran does not have any disability of the left elbow, the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with DDD is denied.

Entitlement to service connection for left elbow pain is denied.


REMAND

The Veteran is claiming that he has a psychiatric disability, to include depression with anxiety attacks, GERD and erectile dysfunction, all attributable to service.  A review of the Veteran's service treatment records reveals psychiatric complaints and an assessment of adjustment disorder with depression.  See e.g. April 2004 health record.  The service treatment records also show that the Veteran was prescribed Zantac and Viagra during active service. 

The Veteran has complained of ongoing psychiatric problems and since service he has sought counseling in this regard.  See August 2009 Board transcript.  He is also assessed as having GERD and erectile dysfunction.  See Veteran's VA medical records.  

The history outlined above suggests that the Veteran may currently have a psychiatric disability, to include depression with anxiety attacks, GERD and erectile dysfunction attributable to service.   Accordingly, the Board finds that the Veteran should be afforded a VA examination to address these claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes that the Veteran has perfected an appeal with respect to a claim for service connection of epididymitis.  On the day following the Veteran's Board hearing, he submitted a VA Form 9 (Substantive Appeal) and requested a Travel Board hearing on this issue.  Accordingly, the case must be remanded to afford the Veteran a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the Jackson, Mississippi RO in connection with his claim of entitlement to service connection for epididymitis.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of any psychiatric disability, to include depression with anxiety attacks.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disability, if diagnosed, to include depression with anxiety attacks, is attributable to service, particularly the in-service psychiatric complaints and adjustment disorder with depression.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of GERD.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that GERD, is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of erectile dysfunction.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that erectile dysfunction, is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

5.  After the development requested above in paragraphs 2 through 4 has been completed to the extent possible, review the record and readjudicate the Veteran's claims for service connection of a psychiatric disability, to include depression with anxiety attacks, GERD and erectile dysfunction.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


